Lake, Ch. J.
This action was brought in the court below to have a trust declared, and to obtain a re-conveyance of certain real estate formerly owned by the defendant in error, and which he had conveyed through the medium of a trustee, in the year eighteen hundred and fifty-eight to the plaintiff in error, who was then his wife. The court found the equities with the complainant, and decreed a reconveyance of the premises.
To support the judgment of the court below, it is necessary that the record disclose such a state of facts, connected with the transfer of the title from Bouvier to his wife, as would establish a resulting trust in his favor.
But it is objected on the part of the plaintiff in error, that there is no cause of action stated in the petition, that *61giving it the most favorable construction possible, no resulting trust is shown in favor of Bouvier. I am inclined very strongly to this conclusion.
The substance of what is alleged to establish the trust is, that being about to leave his home for New Orleans, to obtain work, in 1858, “ and thinking it would be convenient and advisable that the title to said real estate should be vested in his wife, in ease of the plaintiff’s death during his absence, the plaintiff voluntarily, and without consideration, and in order to vest the title in the said defendant, conveyed said premises ” to her. That it was the understanding, both of himself and wife, that she was to hold the property in trust for him and not as her own.
Now, the fact that Bouvier was about to leave home for a time, of itself, was not of much significance, nor is the other fact, that the conveyance was without any consideration of a pecuniary nature, for it has long been the settled doctrine of the courts, that a voluntary conveyance of either real or personal properey, if duly executed and acted upon, will be held to be valid and binding on the grantor. As to the allegation, that it was the understanding of the parties to the deed, that the grantee should hold the land in trust, it may be answered, that this was the very fact necessary to be shown by the acts of the parties and circumstances attending the transaction, and those acts and circumstances should have been set forth in the petition.
In Perry on Trusts, 109, the rule is laid down, that “ the trust should be fairly alleged in the bill, not only in terms, but all the facts must be set out, from which the trust is claimed to result.” And this is in strict analogy to the rule of pleading under our code, which requires the facts constituting the plaintiff’s cause of action to be stated.
But if we hold the petition to be sufficient, and go to *62the facts disclosed, on the trial, is the defendant in error any better off ?
This conveyance was made in 1858, when the land was of very little value indeed, and has been in the possession and under the control of the grantee, without any interference on the part of Bouvier, until the commencement of this action. Not only this, but it is shown that some six years after the transfer of the, title to his wife, he took from her a life lease to fifty acres of the land which he now holds. This we think is a conclusive recognition of the title of plaintiff in error, and effectually estops Bouvier from setting up any claim to the residue of the premises. It establishes, very satisfactorily, that the idea of a resulting trust was of recent birth, and entirely unsupported by the facts of the case.
The decree of the district court is reversed, and the cause remanded with instructions to dismiss the action at the costs of the plaintiff.
The other justices concurring, judgment will be entered accordingly.
Reversed and remanded.